Citation Nr: 1451633	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  10-03 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from July 1961 to January 1965.

These matters come before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2012, the Veteran testified at a hearing before a decision review officer (DRO) at the RO.  In July 2014, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of each hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been diagnosed with a left ear hearing loss disability and left shoulder arthritis.  During the DRO and Board hearings, he offered competent, credible testimony, consistent with the circumstances of his service.  Specifically, the Veteran reported in-service noise exposure as a helicopter door gunner without hearing protection, and a left shoulder injury when he tripped and fell in Vietnam.  He testified that he was given pain pills by a medic, and that his shoulder has continued to be painful since the injury.

The September 2008 VA examiner opined that the Veteran's left ear hearing loss was not likely related to service, because his hearing was normal at separation and there was no evidence showing a hearing loss disability in the left ear within the one year presumptive period for chronic diseases.  The Board finds that this opinion is inadequate, because the absence of a hearing loss disability in service is by itself not a basis to conclude that current hearing loss disability is unrelated to service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Similarly, failure of a disease to manifest within the one year presumptive period does not warrant the conclusion that there is a lack of nexus between current hearing loss disability and service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2014) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).  There are no other opinions as to whether the Veteran's hearing loss disability is related to his in-service noise exposure.  

However, there is evidence of record indicating that the Veteran's left ear hearing loss might be related to his service.  The first post-service diagnosis of mild high frequency hearing loss in the left ear was in a May 1984 private treatment record.  A March 1986 Worker's Compensation decision indicated that the Veteran's hearing loss was not due to his post service employment, and that he had been exposed to loud equipment since 1965, but he did wear protective hearing equipment.  Of note, the decision referred to the "sharp 4 k notch seen is classical in gunfire exposure" on the May 1984 audiogram.  Additionally, the Veteran testified during the Board hearing that his family members had to repeat themselves after he returned home after service, indicating that he has had decreased hearing since service.  A new VA examination is therefore warranted as to the etiology of the Veteran's left ear hearing loss disability.

In addition, although the Veteran was diagnosed with left shoulder arthritis on the October 2010 VA examination, no etiological opinion was offered, and there is no such opinion in the evidence of record.  A VA examination as to the etiology of the Veteran's left shoulder disability is therefore warranted. 

Lastly, the Veteran testified that he sought treatment for his left shoulder at the VA shortly after his separation from service.  He indicated that he sought treatment at the VA facilities in Tuskegee, New Orleans, and Tampa.  A CAPRI record printed in June 2013 reflects that the Veteran may have been treated at the Miami VAMC.  However, it does not appear that attempts have been made to locate VA records at these facilities as far back as the Veteran's separation from service.  Accordingly, a remand is necessary to obtain VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all relevant VA treatment records from the VA facilities in Tuskegee, New Orleans, Miami, and Tampa dated from 1965 to the present, to include any archived records.  Additionally, obtain any relevant VA records from the Montgomery VAMC dated from June 2013 to the present.

2.  After the above development has been completed, schedule the Veteran for a VA examination as to the etiology of his left ear hearing loss disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's left ear hearing loss disability is related to his in-service noise exposure.  
 
A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report in-service noise exposure and symptoms including difficulty hearing, such as those he described during the DRO and Board hearings, and that his reports must be taken into account in formulating the requested opinion.  In particular, the Veteran stated that he was exposed to noise as a helicopter door gunner without hearing protection.  He was first diagnosed with left ear hearing loss in 1984.  A March 1986 Worker's Compensation decision indicated that his hearing loss was not due to his post service employment, and that he had been exposed to loud equipment since 1965, but he did wear protective hearing equipment.  Of note, the decision referred to the "sharp 4 k notch seen is classical in gunfire exposure" on the May 1984 audiogram.  

3.  After the development in #1 has been completed, schedule the Veteran for a VA examination as to the etiology of his left shoulder disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current left shoulder disability is related to the Veteran's in-service left shoulder injury.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report injuries such as the left shoulder injury he described during the DRO and Board hearings, and that his reports must be taken into account in formulating the requested opinion.  In particular, the examiner should consider the Veteran's reports that he tripped and fell during Vietnam and was given pain pills by a medic.  He reported that his shoulder has continued to be painful since the injury.

4.  After the above development has been completed, readjudicate the claims for entitlement to service connection for left ear hearing loss disability and left shoulder disability.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

